United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-2004
                                  ___________

Chicago Truck Drivers, Helpers &        *
Warehouse Workers Union Pension         *
Fund, a pension trust; George Ossey;    *
Tony Cullotta; John Broderick;          *
William H. Carpenter, the present       *
trustees,                               *
                                        *
             Plaintiffs - Appellants,   *
                                        *
       v.                               *
                                        *
Brotherhood Labor Leasing, a            *
Missouri corporation; MFI Leasing       *
Company, a Missouri corporation;        *   Appeal from the United States
Falls City Industries, Inc., a Kentucky *   District Court for the
corporation; Middlewest Freightways, *      Eastern District of Missouri.
Inc., a Missouri corporation,           *
                                        *
             Defendants,                *
                                        *
Steven M. Gula,                         *
                                        *
             Movant,                    *
                                        *
Howard D. Lay; Patrick J. Kaine; Brian *
Schmidt; Dysart, Taylor, Lay, Cotter & *
McMonigle, P.C.,                        *
                                        *
             Appellees.                 *
                                     ___________

                              Submitted: January 12, 1999
                                  Filed: February 1, 1999
                                   ___________

Before BOWMAN, Chief Judge, MURPHY, Circuit Judge, and ALSOP,1 District
      Judge.
                            ___________

BOWMAN, Chief Judge.

       The Chicago Truck Drivers, Helpers and Warehouse Workers Union Pension
Fund and its trustees (collectively, the Fund), plaintiffs in the underlying case, appeal
from the post-judgment order of the District Court2 denying their motion for sanctions
against the law firm of Dysart Taylor Lay Cotter & McMonigle and three individual
attorneys who represented the defendants in the underlying case. The Fund filed its
motion pursuant to Rule 11 of the Federal Rules of Civil Procedure seeking sanctions
for "defense counsel's manipulation of the judicial system." Brief of Appellants at xv.
We remand to the District Court, but we retain jurisdiction of the appeal.

      In the litigation for which sanctions are sought, the Fund claimed that
Brotherhood Labor Leasing and the other defendants owed withdrawal liability
payments to the Fund according to the provisions of ERISA.3 The District Court


      1
      The Honorable Donald D. Alsop, United States District Judge for the District
of Minnesota, sitting by designation.
      2
       The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, sitting with the consent of the parties pursuant to 28 U.S.C.
§ 636(c) (1994 & Supp. II 1996).
      3
        Employee Retirement Income Security Act of 1974, Pub. L. No. 93-406, 88
Stat. 829 (codified as amended at 29 U.S.C. §§ 1001-1461 (1994 & Supp. II 1996),
and in scattered sections of the United State Code).

                                          -2-
granted the Fund's motion for summary judgment on its claim. We affirmed in an
unpublished per curiam opinion on March 18, 1998. See Chicago Truck Drivers,
Helpers & Warehouse Workers Union Pension Fund v. Brotherhood Labor Leasing,
141 F.3d 1167 (8th Cir. 1998) (table). The Fund filed a motion for Rule 11 sanctions
in June 1997; the District Court denied the motion on March 25, 1998, in a one-page
order. The text of the order in its entirety reads as follows:

              After carefully considering the motion of the plaintiffs for
       sanctions under Rule 11, Federal Rules of Civil Procedure, and the papers
       related thereto,
              IT IS HEREBY ORDERED that the motion of plaintiffs for
       sanctions under Federal Rule of Civil Procedure 11 (Doc. No. 176) is
       denied.

       We review the denial of Rule 11 sanctions for abuse of discretion. See Cooter
& Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990). The court's order in this case,
however, leaves us in the dark as to why the court believed that sanctions should be
denied. Without some explanation, even a brief one, of the court's reasoning, it is very
difficult to determine, through our independent scouring of the record, whether or not
the court's denial of sanctions was an abuse of its discretion.

       Accordingly, we remand to the District Court. See id. at 402 ("Familiar with
the issues and litigants, the district court is better situated than the court of appeals to
marshal the pertinent facts and apply the fact-dependent legal standard mandated by
Rule 11."). We retain jurisdiction of the appeal. Within sixty days, the District Court
shall certify to this Court its findings and conclusions supporting the decision to deny
the Fund's motion for Rule 11 sanctions. We will then decide the merits of the appeal.




                                            -3-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -4-